Citation Nr: 1043821	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from September 1968 to June 1972.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, denied 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for hypothyroidism.  In June 2010, the Board requested an 
opinion from a Veterans Health Administration (VHA) medical 
expert.  In July 2010, the requested VHA opinion was incorporated 
into the record.  In August 2010, the Veteran was provided with a 
copy of the VHA opinion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) is warranted for hypothyroidism.  In 
his September 2010 Informal Hearing Presentation, the accredited 
representative conveys that "it is not clear however whether the 
Veteran understood the risks associated with the [VA] treatment 
he was given."  

VA clinical documentation dated in September 2001 reports that 
the Veteran was diagnosed with hyperthyroidism.  An October 9, 
2001, VA nuclear medicine treatment record states that the 
Veteran underwent radioactive iodine ablation treatment for his 
hyperthyroidism at the Mountain Home VA Medical Center (VAMC).  
An April 2002 VA treatment record reflects that the Veteran was 
diagnosed with hypothyroidism secondary to his radioactive iodine 
therapy.  

The July 2010 VHA opinion conveys that:

Discussion:  Hypothyroidism following 
radioiodine ablation of hyperthyroidism is 
considered a standard treatable 
complication of therapy.  It should be 
discussed with every patient prior to 
radioiodine therapy and should be included 
in the consent for treatment.  

In reviewing the record, the Board observes that the Veteran's 
signed consent to his October 9, 2001, VA radioactive iodine 
therapy has not been incorporated into the record.  

The VA has constructive notice of all VA-generated documents 
which could reasonably be expected to be part of the record.  
Such documentation is considered to be part of the record before 
the Board even where it is not actually contained within the 
claims files.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA 
should obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of the Veteran's 
signed consent to the October 9, 2001, 
radioactive iodine therapy performed at the 
Mountain Home VAMC be forwarded for 
incorporation into the record.  If 
documentation of the Veteran's informed 
consent to the October 9, 2001, 
radioactive iodine treatment is not 
located, a written statement to that 
effect should be prepared and 
incorporated into the record and the 
Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e).  

2.  Then readjudicate the Veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for hypothyroidism.  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
appropriate opportunity to respond to the 
SSOC.  Thereafter, the case should be 
returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

